Title: To James Madison from George W. Erving, 30 November 1801
From: Erving, George W.
To: Madison, James


					
						No. 5
						Sir.
						American Consulate London, 30h: Novr: 1801.
					
					I have the honour to inclose herewith a Statement of the demands of the Proctors employed in the prosecution of Appeals, with 

an account of the Monies which they have at several times received: It is not quite exact because Cricket & Townley have not yet delivered 

in their Bills, nor will be able before Christmas; in every other particular it is correct and the supposition made as to the ballance due 

to them cannot be far from the truth; You’ll observe that the provision necessary to be made for the discharge of these Claims is very 

considerable.  Mr: Slade to whom the largest ballance is due has of late been particularly urgent for payment, & even thinks of 

resigning the business, but this I understand is a threat that he has before made.  The amount of the late appropriation of Drs. 15,000, & the 

ballance of Messrs: Bird, Savage & Bird’s Acct: up to last Sepr: (being about £2,000 Stg:) will be divided between the Proctors in the 

beginning of Jany:, at which time the last Bill remitted to Bird & Co: will become due; for the remainder I shall give them such 

assurances as they have from time to time received; that they need be under no apprehension as to Eventual payment, and presume that I 

may also encourage them to hope that there will be in the course of the Spring a further sum appropriated for their payment.  Indeed it 

appears some considerable sums should be applied to this object for tho’ to keep ballances due on their accounts may give some spring 

and activity to the business, yet it may be apprehended that when these ballances become so very large some distrust and want of 

Security may arise, which may produce languor and inattention to our affairs; and tho’ in case of the dissatisfaction of any Proctor 

it would not be difficult to transfer the business in his hands into those of another, yet the transfer might produce some 

inconvenience which it would be well if possible to avoid: After seeing the enclosed statement however, you will best judge of the 

propriety of making further remittances, & will please to instruct me as to the answer to be given to their future applications for settlement, if 

any should be made.  In my letter (No: 4) 31 Octr: by Mr. Dawson, I inclosed amongst others two general Statements, one of Monies 

received upon Decrees in the Court of Appeals, and one of Monies received from Awards of the Commissioners (duplicates of which 

are inclosed,)  On looking over the Bills of the Proctors which at the time of making those Statements I had not seen, I am inclined 

to suppose that in the memorandum made at the foot of the latter statement I may have estimated rather too highly the average cost of 

prosecuting the Claims decided by the Board; the many provision cases that came immediately before them, were attended with little 

Expence, tho’ upon those which had previously passed the Courts the Costs were generally very great; but the number of Cases which 

have been decided by the Board were comparatively low, the Expences in some have been paid by private Agents, and great Expences 

have already accrued in  the  Courts in Cases hereafter to come before them  To make therefore a fair calculation of the 

Expence of executing this part of the English Treaty, and to obtain a just idea of the advantages to result from this 7th: Article one 

must take into view all the charges that have arisen on Cases not yet decided & upon those dismissed, & condemned, the difference 

between the amount recovered in Cases decided in our favor, & the claimants statement of loss in those cases, The amount of bona 

fide American property condemned, the great loss of interest upon the whole claims; For one part of this calculation the accompanying 

statement of the proctors demands furnishes the best datum.  The latter part must be formed a great deal upon Average & conjecture: But 

after endeavouring by every kind of allowance & deduction to bring this as near certainty as possible, I cannot see how the whole amount 

already recovered & that which probably may be recovered (if the business proceeds in its present manner & the commission does not 

meet again) can exceed abt. 1,360,000 Ds.  The Actual Expences may be estimated at 392,253 Ds. (besides the payment of Commissioners 

& agents)  If there be added to this only 200,000£ or abt. 888,888 Ds. for the loss of Interest upon the whole Claim we shall have received to 

satisfy the principal sum of that claim, a ballance of about 78,859 Ds. which will not pay quite half the Salaries of Commissioners & 

agents.  I have the honor to be with great Respect Sir Your very obt. Svt.
					
						George W Erving
					
					
						P.S.  Decr. 25th.  I have received from the Department the Acts of 6th. Session of Congress for Mr. King, Lenox myself & the other 

Consuls in this county; tho directed on the outside not to be put in the Post office they came with 10£ postage on them, thro the 

neglect or wilfulness of the Captain to whose charge they were committed: but upon application a proper reduction was made in 

this Charge.
					
					G W E 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
